Henderson, S.
A creditor seeks the appointment of the public administrator of this county as administrator with the will annexed. The latter has appeared herein and demanded letters. The only general legatee has defaulted in appearance and pleading. There is no distributee competent to receive letters.
The solo residuary legatee is a foreign corporation organized for charitable purposes and having a place of business in this State. It was designated by the testator as his executor. Its charter does not expressly empower it to act as an executor or an administrator, and it did not attempt to qualify as executor although it had petitioned for the probate of the decedent’s will.
It now appears herein and demands that letters of administration with the will annexed be issued to it under authority of that part of the pertinent statute (Surr. Ct. Act, § 133, subd. 2) which reads: “ A corporation which is a residuary legatee shall be qualified to act as such administrator, although not specially authorized by its charter or any provision of law.”
However, a statute of this State granting powers and privileges to “ a corporation ” or to “ any corporation ” must, in the absence of plain indication to the contrary, be held to apply only to corporations created by this State and over which it has the power of visitation and control. (White v. Howard, 46 N. Y. 144, 165; Matter of Prime, 136 id. 347, 360; Matter of Balleis, 144 id. 132, 133; Muck v. Hitchcock, 212 id. 283, 286.) There is no such contrary indication in this statute, and only a domestic corporation may avail itself of the right granted by the Legislature in enacting the quoted sentence.
Letters will issue to the public administrator.
Settle decree.